Citation Nr: 0023599	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a chronic acquired 
variously diagnosed respiratory/allergic disorder to include 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.  

This appeal arose from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The RO, in pertinent part, denied the veteran's claim of 
entitlement to service connection for a chronic acquired 
respiratory/allergic (chronic hay fever or asthma) disorder 
to include as secondary to AO exposure.  

The claim was subsequently transferred to the VA RO in Reno, 
Nevada.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999, a transcript of which has been 
associated with the claims folder.  

The Hearing Officer affirmed the prior denial of entitlement 
to service connection for a respiratory/allergic disorder 
expanded to include bronchitis including as secondary to AO 
exposure.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed respiratory/allergic disorder to 
include as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  
CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed respiratory/allergic disorder to 
include as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The May 1963 pre-induction physical examination report is 
negative for any pertinent abnormalities.  The veteran 
reported a history of hay fever and a family history of 
asthma, hay fever or hives.  

A November 1963 physical examination report at induction was 
negative.  The veteran was 23 years of age at that time based 
on his date of birth.  He reported a history of hay fever 
including a family history of asthma, hay fever and hives.  
The examiner noted that he had mild frequent hay fever or 
colds.  

The veteran was treated in May 1965 for an allergy to grass 
manifested by dyspnea.  A few days later he was treated for 
wheezing after exposure to soap.  He reported at the time 
that he was allergic to various things including grass and 
some flowers, cats, and dust.  

The veteran was evaluated by the allergy clinic in July 1965.  
He reported that hay fever had been mildly bothersome in the 
area and he had occasional attacks of asthma.  

Skin testing showed allergy to grass, dust, mold, and animal 
sensitivity.  The impression was mild extrinsic asthma 
related to mold and grasses and hay fever related to the same 
factors.  It was strictly a seasonal problem with a marked 
geographical variation.  The doctor wrote that the illness 
was mild and not incapacitating.  

The veteran was separated from service in November 1965.  The 
physical examination was normal.  He reported a history of 
hay fever, asthma and shortness of breath.  

His record of service (DD-214) shows he served in the 
Republic of Vietnam as his last duty station prior to 
discharge.

A report from October 1981 notes that the veteran was 
evaluated for asthma and bronchitis.  He reported that 
symptoms began in the fall of 1979, when he got a cold and 
had symptoms of coughing for three months.  Symptoms cleared 
but in the fall of 1980 he again had symptoms that did not 
clear completely.  He could not stop treatments without 
aggravating his symptoms.  Reportedly 1981 was the worst year 
to date with coughing, wheezing and mucous production.  The 
symptoms reportedly improved during a visit to California but 
recurred when he returned to Washington.  

The physician noted that as a roofing contractor the veteran 
was exposed to tar and cedar.  He also engaged in woodworking 
at home, which seemed to aggravate his symptoms and was 
smoking up to half a pack a day.  He had smoked more heavily 
in the past by history. 

The veteran reported a family history of his brother having 
asthma as a child and a daughter having had asthma on one 
occasion the prior year.  He reported one brief episode of 
asthma at age 24 while working at Fort Lewis mowing lawns.  
However that single attack was never followed by any other 
difficulty until the present time.  

An examination and lab tests were conducted.  The examiner 
stated that the diagnosis of asthma was quite clear.  He 
believed that strong allergenic factors and non allergenic 
factors such as respiratory infections, dust, smoke, odor of 
cedar, chemicals found in roofing tar and exertion 
contributed.  He advised the veteran to avoid cats and dogs 
in the house, dust regularly, minimize yard or farm work, 
take steps to minimize exposure to roofing tar, and quit 
smoking.  

In October 1983 a diagnosis was made of chronic bronchitis.  

Starting in 1989 the veteran was noted to be receiving 
regular allergy shots.  Initially these were shown to have 
been administered every few days but eventually he was 
receiving a shot only bimonthly to monthly.  

Records from the 1990s show periodic complaints by the 
veteran of various symptoms for which he was treated.  A 
record from March 1992 noted complaints of wheezing and that 
he had been in the emergency room with acute asthma.  None of 
the reports comment on etiology.  

In February 1997 a VA examination was conducted.  The veteran 
reported that he was exposed to AO in Vietnam in 1964.  He 
stated that postservice he owned his own roofing company and 
thereafter worked in carpentry.  He stated that he smoked for 
about 25 years and quit six to eight years before.  

The veteran told the examiner that breathing problems had 
started in 1964 and these were diagnosed as bronchial asthma.  
He stated that in the last 10 years the symptoms - including 
tightening of the chest, a feeling of suffocation, wheezing, 
and inability to expectorate sputum - had worsened.  

The examiner stated that the role of possible AO exposure was 
not clear.  Chest x-ray showed findings that were more 
prominent than could be accounted for by smoking.  Pulmonary 
function tests showed moderate obstructive disease.  The 
final impression was moderate obstructive lung disease.  

The veteran was treated at a private hospital in May 1997 for 
chest pain with coughing and shortness of breath for two 
days.  A history of asthma was noted.  After an examination, 
chest x-ray and other tests, the impression was asthmatic 
bronchitis.   

A special pulmonologist consult was ordered and the opinion 
was received in June 1997.  The examiner recounted the 
veteran's relevant medical history.  His opinion was that the 
"isolated episode of wheezing would not be considered 
chronic asthma."  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999.  He testified that he participated 
in operations during his service in the Republic of Vietnam.  
According to his testimony, prior to going to Vietnam he 
never had "any problems", but after that time he started 
having severe coughing, a tight congested chest, a discharge 
that he would cough up, severe headaches and plugged up ears.  
He recalled being treated after working in the yard in 
service.  He stated that this was the first time he had such 
problems and noted that he never had "breathing disorders" 
before.  He clarified that this was before going to Vietnam.  

He stated that after service he continued to have symptoms 
but he did not have medical insurance or employment and had 
to resort to self-treatment.  He recalled that in about 1974 
he went to a family physician who treated him for a cold.  
After a few years his doctor referred him to a specialist and 
he was diagnosed with asthma and acute bronchitis in 1978.  
The doctor never connected the disorder to his service or to 
AO exposure.  

The veteran testified that he continued to have treatment for 
asthma.  He stated that his symptoms would occur off and on.  

At the hearing a number of lay statements were submitted.  
The veteran's brother wrote that from his childhood through 
his early twenties the veteran had no problems, even with 
sports and other physical activities.  Moreover he had no 
animal related allergies.  However, after returning from 
service he had respiratory or asthma problems that had not 
existed before.  

The veteran's wife stated that they had met in 1966 and had 
been married since March 1968.  He had breathing/lung 
problems since they had been married.  His symptoms 
reportedly included shortness of breath, coughing and 
headaches.  The symptoms worsened after moving from 
California to Washington.  Their family doctor would treat 
him for a cold and occasionally he was treated at the 
hospital.  They had no money for further evaluation.  She 
recalled that in about 1981 he was referred to a specialist 
and a diagnosis was made of chronic asthma and bronchitis.  
She noted that her husband still had attacks of symptoms and 
felt that asthma was aggravated by something he was exposed 
to in the military.  

A friend of the veteran who is a medical doctor stated that 
the veteran did not have asthma or obstructive airways 
disease until he was over 20 years of age.  He had mild 
seasonal rhinitis but no other respiratory problems.  
Currently he suffered from chronic and unremitting 
bronchospastic upper airway disease.  

The veteran's mother wrote that there was no history of 
asthma in the family and the veteran had no problems with 
asthma growing up.  She stated that none of his brothers were 
bothered with asthma.  In another statement she added that 
prior to service the veteran was very healthy and had not 
suffered from any type of respiratory condition or allergy 
and seldom was sick, even with colds.  Since his return from 
the Army he had problems breathing requiring treatment with 
an inhaler.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any cough 
in service will permit service connection of pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  However, under certain 
circumstances, service connection may be granted on the basis 
of aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  

The VA General Counsel has held that service connection may 
be granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304(b)(1999).  

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b) 
(1999).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.


Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309  will be considered to have been 
incurred in service under the appropriate circumstances even 
though there is no evidence of such disease during the period 
of service.  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and certain 
defined soft-tissue sarcomas shall be service-connected if 
the requirements of §3.307(a)(6) are met even though there is 
no record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (1999).  

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to a herbicide agent.

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
That is to say that if service connection is not supported 
under a presumptive paragraph, a determination must be made 
whether the disease was actually incurred in or aggravated by 
service.  The veteran could also seek presumptive service 
connection on another ground if applicable.  

Asthma, bronchitis, hay fever, allergic reactions and 
seasonal rhinitis are not included in the list of chronic 
diseases that may be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified time after service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  



On the issue of entitlement to service connection for a 
chronic acquired respiratory/allergic disorder variously 
diagnosed, but not limited to asthma and bronchitis, the 
first question is whether this is a case for direct 
incurrence or of aggravation.  Hay fever and "colds" were 
noted on the service induction examination.  Neither asthma 
nor bronchitis was noted specifically.  Therefore the 
presumption of soundness exists with respect to these 
disabilities.  38 C.F.R. §§ 3.304, 3.306.  

With respect to the claim of entitlement to service 
connection for asthma, a childhood friend of the veteran who 
is now a medical doctor stated that the veteran had only 
seasonal rhinitis prior to service.  He did not have asthma 
or any obstructive lung disease.  Other lay statements 
submitted also tend to support that asthma was not shown 
prior to service.  There is no evidence clearly and 
unmistakably placing the onset of asthma prior to service.  
Therefore the presumption of soundness is not rebutted.  
38 C.F.R. § 3.304(b).  

With respect to the factors set forth in the Caluza case, 
asthma was diagnosed in service and there is a current 
diagnosis of asthma.  However even with evidence of findings 
in service and post service a claim is not well grounded 
without competent evidence of a nexus the in service and post 
service findings.  See Caluza supra.  

38 C.F.R. § 3.303(b) provides that where a disability is 
shown to be chronic in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  However, here there is no medical 
evidence of chronicity in service.  The medical evidence of 
record shows that the veteran's asthma in service was 
extrinsic, mild and acute.  A private allergy consultation 
report from 1981 noted that the veteran had an isolated 
incident in service and thereafter had no problems until many 
years after service.  A VA allergy specialist consultation 
concluded that asthma in service was not chronic.  

The veteran has testified as to ongoing symptoms after 
service and in this regard he has submitted corroborating 
witness statements that he had ongoing symptoms after 
service.  However medical evidence is still required to show 
that the post service symptoms are symptomatic of a chronic 
disease process.  That is to say, medical evidence is still 
needed to link the diagnosis of asthma in service, the post 
service symptoms and the post service diagnoses of asthma.  
Savage supra.  

A layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu supra.  Likewise the Board is not competent to make 
medical determinations or opinions in the absence of 
competent medical evidence.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran has asserted that he feels that asthma could be 
related to AO exposure in service.  The Board notes that 
asthma is not listed in 38 C.F.R. § 3.309(e) as a disease 
having a recognized relationship to herbicide exposure.  
There is no medical evidence that asthma has a possible or 
plausible relationship to AO exposure and the veteran denies 
that any medical professional has told him that any such 
relationship exists.  Again, the veteran's lay opinion is not 
competent medical evidence to establish a medical matter such 
as diagnosis or etiology.  By regulation no presumption 
exists of AO exposure unless there is a diagnosis of one of 
the diseases listed in 38 C.F.R. § 3.303(e) that are 
recognized by VA to have a relationship to AO exposure.  
38 C.F.R. § 3.307(a)(6); McCartt supra.  

With respect to bronchitis, the disease was not shown in 
service or until many years thereafter.  There is therefore 
no basis for a claim of aggravation, and bronchitis is not a 
disease for which presumptive service connection is provided 
by law.  Bronchitis is not a disease recognized by VA as 
having an association to AO exposure and the veteran denies 
that any doctor has told him that his symptoms can be related 
to AO exposure.  38 C.F.R. § 3.303, 3.306, 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However the veteran's claim is not well grounded because 
there is no competent medical evidence linking chronic 
bronchitis to active service.  

In summary, the record does not contain any medical evidence 
to the effect that it is possible or plausible that either 
chronic acquired asthma or bronchitis was first incurred 
during the veteran's active service.  As neither asthma nor 
bronchitis were noted at entrance to service, and neither is 
shown to have clearly and unmistakably preexisted service, 
there is no basis for a claim based on aggravation for either 
disability.  

As for other allergic disorders to include hay fever the 
veteran does not have a current diagnosis of any other 
disability apart from asthma/bronchial asthma, and 
obstructive lung disease.  Therefore the claim is not well 
grounded.  Caluza, Brammer supra.  

The Board notes that the evidence as a whole shows that 
allergies with hay fever and seasonal rhinitis clearly 
preexisted service.  Therefore as for inservice inception the 
presumption of soundness does not apply or it is rebutted 
with respect to those disabilities.  

There is no evidence in service of a permanent increase in 
the underlying disability.  A temporary flare up of 
symptomatology without evidence of worsening of the 
underlying condition does not constitute aggravation for the 
purpose of entitlement pursuant to 38 C.F.R. § 3.306.  Hunt 
supra.  The veteran was shown to have a flare up in service.  
No chronic disability was noted and a post service private 
medical report from 1981 and a VA specialist opinion supports 
that this flare up in service was acute and not accompanied 
by any chronic disability.  This is consistent with VA 
regulations which state that underlying seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are by VA regulation generally to be 
regarded as acute diseases, healing without residuals.  
38 C.F.R. § 3.380.  




Without medical evidence showing an increase in disability in 
service or otherwise that there was a permanent aggravation 
of a preservice allergic reaction or hay fever, there exists 
no basis for a grant of service connection.  38 C.F.R. 
§ 3.306.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired respiratory/allergic disorder, no 
matter how diagnosed, which was first incurred in, or 
aggravated in, service or during an applicable presumption 
period.  There does not exist competent medical evidence of a 
relationship between any currently diagnosed 
respiratory/allergic disability and symptomatology reported 
in service and thereafter.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage 
supra.

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois supra the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu supra.  Accordingly, as a well-grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak supra, the appellant's claim for entitlement to 
service connection for a chronic acquired variously diagnosed 
respiratory/allergic disorder to include as secondary to AO 
exposure must be denied as not well grounded.  




As the claim of entitlement to service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's case.  Gilbert, 1 Vet. App. 49, 53.

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for a chronic acquired 
variously diagnosed respiratory/allergic disorder to include 
as secondary to AO exposure, VA is under no obligation to 
assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed respiratory/allergic disorder to include 
as secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



